DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This communication is a notice of allowability in response to Remarks and Amendments filed on 8/11/2022.  Claims 1-20 are allowed.


Response to Amendment
The amendment filed on 8/11/2022 cancelled no claim.  No claims were previously cancelled.  No new claims are added. Claims 1, 8, 15 have been amended.  Therefore, claims 1-20 are examined and allowed.                

Applicant’s amendment and argument to claim 1, 8, 15 are sufficient to overcome the 35U.S.C 101 rejections, set forth in the previous office action.  Therefore, Examiner withdraws rejection on claims under 35U.S.C.101. 


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/11/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1-20, are deemed to be allowed in light of the amendment and argument filed on 8/11/2022.  


Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Claims 1-20 are eligible under 35 USC 101.     
After reviewing the Applicant’s disclosure as well as the claimed limitations that are included in the pending claim language, it is clear to the Examiner that the steps being performed go beyond the limitations and simple implementation of an abstract idea. The claimed invention integrates the judicial exception into a practical application. 

Applicant’s amendment and support form Specification [0042] note that “to            determine image features for the item, the model training engine 202 may apply a deep learning method to embed the image data and reduce the embedded image data by applying, for example, but not limited to, a latent semantic analysis (LSA) to the embedded image data, to a smaller dimension/space which is helpful to determine the image similarity between the two items by applying a cosine similarity.


Therefore, based on these findings of fact, the Examiner understands the claimed subject matter to be patent eligible. The claimed subject matter satisfies the following: improvements to the functioning of a computer or to any other technology or technical field (see MPEP 2106.05(a)), and/or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (see MPEP 2106.05(e) and Vanda memo).


Additionally, upon further search, and for the reasons presented by Applicant’s amendments and arguments presented on Remarks filed on 8/11/2022, claims 1-20 are deemed to be allowable over the prior art of record.

The invention is about providing recommendation between items based on feature data including one or more similarities between the data of the received item and data corresponding to a respective recommended candidate item.

The prior art made of record cited or referenced is considered pertinent to applicant’s disclosure.
Dicker et al. (US 2010/0191582), 
Melikian et al. (US 2011/0082728), 
Wang et al. (US 2016/0188725), 
Smith et al. (US 2002/0010625),
Smith, Brent (US 2012/0158552),
Lifar et al. (US 2017/0090867), 
Zhivotvorev et al. (US 2019/0164069),
Linden et al. (US 2005/0102202), 
Yan et al. (US 2011/0302155),
Ronen et al. (US 20150073931),
Hendrick et al. (US 2013/0346234), 
LuVogt et al. (US 2013/0290110), and 
Hsiao et al.  (US 2016/0005097).

The Examiner notes that the closet prior art of Dicker et al. (US 2010/0191582), discloses processes that "generate the recommended candidate items based on one or both image data between a candidate item and the received item and content data between the candidate item and the received item".  Dicker describes displaying, based on viewing-history-based similar items, which may "include products for which little or no sales data exists".  Dicker further suggests that a user may select a hyperlink from a webpage to obtain a recommended listing, such as "a listing of recommended book titles. or a listing of recommended music or video titles.  However, Dicker is silent about “embed image data to reduce image data dimension using deep learning analysis or a latent semantic analysis" as is set forth by the amended independent claim 1, 8, 15.

While Melikian et al. (US 2011/0082728) teaches generating image data similarity, and feature data for a recommended item based on image data similarity, Wang et al. (US 2016/0188725) suggests "determine averaged feature data of the received item and the at least another item within the click stream", however, both fail to teach or suggest all the claimed limitations captured in amended independent claim 1, 8, 15. 

The closet referenced but not cited prior art Bespalov et al. (US 2012/0253792), discloses identifying and extracting subjective information from natural
language text. More particularly, for sentiment classifying text using n-gram analysis. and utilizes an embedding space to greatly reduce the dimensionality of the n-gram,
therefore, making it much easier to model than n-gram raw features. Further, the n-gram embeddings are learned using Supervised signals with the main sentiment classification.  However, Bespalov fails to disclose image data similarity between the received item and the candidate item, and thus does not teach the possible allowable subject matter as recited in amended claim 1, 8, 15.

Additionally, the Examiner has conducted an NPL (Non-Patent Literature) search, and the other reference the Examiner considered is "F. Wu et al., "Learning of Multimodal Representations With Random Walks on the Click Graph," in IEEE Transactions on Image Processing, vol. 25, no. 2, pp. 630-642, Feb. 2016, doi: 10.1109/TIP.2015.2507401.                    

The NPL describes modelling the click data as a set of cross-modal ranking examples (here one text-query-image ranking example consists of a text query and its corresponding ranked images). Given the training ranking examples, these
approaches tend to learn a common latent space in which the distance of the mapped images to the query is in accordance with their relevance to the query.  For example, two images both clicked by the same query may have both high visual similarity and high semantic similarity; two queries that click the same image may be highly related to each other.  By modeling the multimodal click graph by a stream of short random walks
and adapting techniques of deep neural networks that takes a multimodal click
graph as input to learn the common latent representation of text and image.
However, it fails to disclose and/or suggest the possible allowable subject matter of the claimed invention. 


None of the cited art of record teaches or suggests the method of 
embed the image data of the plurality of items to reduce dimensionality of the image data based on at least one of a deep learning analysis or a latent semantic analysis;
determine a degree of similarity between the data of the received item and the recommended candidate item data based on a distance between the received item vector and the recommended candidate item vector;
wherein the generated ranked recommended candidate item data is based on a last received item within the click stream.
as set forth in amended claim 1, 8, 15.

None of the prior art of record remedies the deficiencies found in the prior art noted above. Wherein the novelty is not in one limitation but rather in the combination of all limitations. Neither the prior art, the nature of the problem, nor knowledge of a person having ordinary skill in the art, provide any reasonable rational to combine prior art teaching. When taken as a whole, the claims are not rendered obvious as the available prior art does not suggest or otherwise render obvious the noted features, nor does the available art suggest or otherwise render obvious further modification of the evidence at hand. Such modifications would require substantial reconstruction relying solely on improper hindsight bias, and thus would not be obvious.

As such, claims 1-20 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
					

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN M LI whose telephone number is (571)270-5489.  The examiner can normally be reached on Mon-Thurs, 8:30am--5pm.  Fax is 571-270-6489.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas, can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUN M LI/Primary Examiner, Art Unit 3681